Citation Nr: 0203245	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.

(The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The veteran's present appeal also includes the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  However, the Board has determined that additional 
development is needed on this issue, and this development 
will be accomplished internally by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 19.9.  See 
67 Fed. Reg. 3099-3104 (Jan. 23, 2002).  This issue will be 
addressed in a forthcoming decision of the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  While the veteran's limitation of motion of the cervical 
spine is not, in and of itself, more than moderate in degree, 
the veteran has discomfort with cervical spine motion and 
resultant functional impairment that is reasonably shown to 
result in severe degenerative disc disease of the cervical 
spine.

CONCLUSION OF LAW

The criteria for a 40 percent evaluation for degenerative 
disc disease of the cervical spine have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for an increased evaluation for degenerative disc 
disease of the cervical spine, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  Specifically, the RO has afforded the 
veteran a VA spine examination in conjunction with his claim 
and has obtained records of reported medical treatment. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed him of the 
need for such evidence in a July 2000 Statement of the Case.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

In a June 1992 rating decision, the RO initially granted 
service connection for neck pain on the basis of in-service 
evidence of cervical radiculopathy.  A 20 percent evaluation 
was assigned, effective from August 1991.  This evaluation 
has since remained in effect and is at issue in this case.

VA x-rays, dated from July 1999, revealed severe degenerative 
disc disease of the cervical spine, with disc space 
narrowing, large discovertebral osteophytes, and 
uncovertebral joint arthropathy that was greater on the right 
side than on the left side.

During his November 1999 VA spine examination, the veteran 
reported continuous pain in his neck and radicular pain in 
the ulnar distribution bilaterally, depending on which way he 
would turn his neck.  Range of motion testing of the cervical 
spine revealed forward flexion to 30 degrees, backward 
extension to 15 degrees, bilateral lateral flexion to 30 
degrees, and bilateral rotation to 45 degrees.  No symptoms 
of neuropathy were shown on examination, but the veteran did 
experience discomfort with range of motion testing.  The July 
1999 x-rays of the cervical spine were noted by the examiner, 
and a diagnosis of extensive degenerative disc disease of the 
cervical spine, post-traumatic in nature and with a history 
of neuropathy and myelopathy, was rendered.

A private medical record, dated in May 2000, indicates that 
the veteran continued to complain of neck pain.  The neck was 
noted to be "abnormal," with the muscles tender to 
palpation.  The assessment was chronic back pain.  

In January 2001, the veteran underwent x-rays and a magnetic 
resonance imaging study (MRI) of the cervical spine.  X-ray 
findings included radiographically significant spondylosis 
and a differential diagnosis of disc herniation.  The MRI 
revealed evidence of spondylosis, associated with 
degenerative disc disease, posterior disco-osteophytes, and 
spinal canal and foraminal stenosis at multiple levels 
(particularly C5, C6, and C7).  

During his January 2002 Board hearing, the veteran stated 
that he had not driven since the previous September on 
account of his neck pain.  He also reported that he was not 
currently working.  Additionally, he described muscle spasms 
in the neck.  

The RO has evaluated the veteran's cervical spine disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).  Under this code section, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome, with recurring attacks.  A 40 percent evaluation is 
in order in cases of severe intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief.  
A 60 percent evaluation is appropriate in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

In the present case, the Board is aware that the veteran has 
essentially normal forward flexion and moderate limitation of 
other movements of the cervical spine.  However, the Board 
also notes that the veteran was shown to experience 
discomfort with range of motion testing of the cervical 
spine, and pain with motion is a factor to be considered in 
determining whether a higher evaluation is warranted.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45 (2001).
Significantly, the veteran's degenerative disc disease of the 
cervical spine was shown to be severe in degree on x-rays 
performed in July 1999, and this is reflected in the November 
1999 diagnosis of "extensive" degenerative disc disease."  
While the January 2001 radiological study reports do not 
contain particularly specific information as to the degree of 
this disability, there is also no indication of improvement.

The Board has weighed the relatively moderate clinical 
findings against the more severe radiological findings in 
assessing the degree of the veteran's cervical spine 
disability.  After resolving all doubt in the veteran's 
favor, the Board has determined that the veteran's cervical 
spine disability is closer to severe than to moderate in 
degree, and a 40 percent evaluation is therefore warranted 
under Diagnostic Code 5293.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001).

In the absence of any evidence indicating a pronounced 
cervical spine disability, the criteria for an even higher 
evaluation of 60 percent have not been met.  Additionally, 
the Board has considered other diagnostic criteria in 
reaching a determination on the veteran's claim.  However, 
there is no evidence of residuals of a vertebral fracture, 
with demonstrable deformity of a vertebral body (the criteria 
for an additional 10 percent under Diagnostic Code 5285); or 
complete bony fixation (ankylosis) of the spine at a 
favorable angle (the criteria for a 60 percent evaluation 
under Diagnostic Code 5286).

In short, the evidence supports a 40 percent evaluation, but 
not more, for the veteran's degenerative disc disease of the 
cervical spine.  

As a concluding matter, the Board notes that this decision 
has been based solely upon the applicable provisions of the 
VA's Schedule for Rating Disabilities.  The veteran has 
submitted no evidence showing that his service-connected 
cervical spine disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  While 
the veteran has reported that he is not currently employed, 
the Board is fully satisfied that the increased 40 percent 
evaluation for his cervical spine disability contemplates all 
resultant occupational impairment.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001), which 
concerns the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent evaluation for the veteran's degenerative disc 
disease of the cervical spine is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

